Title: From Mercy Otis Warren to Thomas Boylston Adams, 17 August 1813
From: Warren, Mercy Otis
To: Adams, Thomas Boylston



My dear Sir,
Plymo. August 17th. 1813—

Your very friendly and very afflictive Letter reach’d me this day just as I was sitting down to take the repast of the dining hour—it was received by me just as might be expected by yourself, your Parents, the children, and the husband of the dear deceased, who are all well acquainted, with my affection for your departed Sister, from her earliest youth.—It is not a moment when I can say much on the unexpected tidings—my tears have flowed too copiously & my mind is too deeply touched to command my own sympathizing expressions—I have felt too much for myself this afternoon—yet I have accompanied my friend at Quincy thro’ the solemnity of the day, and shall this night contemplate the feelings of the weeping parents, while I turn my own thoughts back to the graves of my own deceased Children.—Fortitude may do something for us—Philosophy something more—but it is only religion, the Christian religion exemplified in the life and death of your Sister that
“teaches to sustain
“What nature bids us feel,
“’Tis Piety relieves the pain,
“Which time can never heal—”
You ask in yours “Shall we lament or shall we rejoice? that on wings of exultation the Saint has reach’d the mansion prepared for her by her Redeemer—but while we rejoice that the pure spirit is sublimated amidst Angels and the Spirits of just men made perfect, yet we cannot forbear to weep for ourselves while in this state of mortality.—
May we all practice the resignation you express in yours and the effort to conform our faith, that we also when summoned hence, with equal tranquillity with that which we have seen in others that have gone before us, may die the death of the righteous & our last end be like theirs!—
You will say  every thing on my behalf to your good Parents, to whom I shall write as soon as I am able, & bear my sympathizing regards to all the mourning family, and wipe a tear for me from the eye of my lovely Caroline.—
I will thank you, Sir, again, when you let me know the situation of your mother—of the effects of this afflictive stroke on her health.—Shall I wish I could be with her—no—because it is impossible at present.—
I only add the sincere regards of an affectionate friend to you, to them & to your own Mrs. Adams, in which my Sons & family accompany me, before I add the signature of
Mercy Warren